UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1662


IRVIN JEFFERSON WILSON, a/k/a Irvin Jefferson Wilson, #158202 and #0811,

                    Plaintiff - Appellant,

             v.

J.M. CUTLER, Police Officer, Greenville, South Carolina, Law Enforcement
Department; B.W., Alleged Witness for the State; STUART SARRATT; JEFF
WESTON, Assistant Solicitor Thirteenth Judicial Circuit; NICOB BALL,
Signature of Constable Law Enforcement Officer, State of South Carolina,
Thirteenth Judicial Circuit; KENNITH MILLER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:17-cv-00499-MGL)


Submitted: November 8, 2018                                 Decided: November 14, 2018


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Irvin Jefferson Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irvin Jefferson Wilson appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint. * The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Wilson that failure to file timely, specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation. The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned of the consequences of

noncompliance.    Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).

       On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b); see Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Construing Wilson’s objections to the magistrate

judge’s report and informal brief liberally, see Erickson v. Pardus, 551 U.S. 89, 94

(2007), we conclude that these filings are sufficient to preserve appellate review only of

the district court’s dismissal of Wilson’s claims against Defendant Kenneth Miller. We

       *
          Although the district court dismissed Wilson’s case without prejudice, we have
jurisdiction over this appeal because the district court’s grounds for dismissal now
indicate that no amendment could cure the defects identified in Wilson’s amended
complaint. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir.
2015).


                                            2
have reviewed the record and discern no reversible error in the district court’s dismissal

of those claims. See Thomas v. Salvation Army S. Territory, 841 F.3d 632, 637 (4th Cir.

2016) (standard of review); Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017)

(respondeat superior); Tigrett v. Rector & Visitors of U. Va., 290 F.3d 620, 630-31 (4th

Cir. 2002) (supervisory liability); Young v. City of Mount Rainier, 238 F.3d 567, 579 (4th

Cir. 2001) (failure to train).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3